The opinion of the Court was delivered by
Poché, J.
The object of this suit is to cancel and avoid a contract of pledge through which, it is alleged, the insolvent firm of Edward Pillsbury’s Sons gave an unjust preference to the defendant, to whom they were indebted in the sum of $4269 86, over their other creditors.
*621The property pledged consisted of certain stock of the alleged par value of $2000. Plaintiff appeals from an adverse judgment; defendant suggests our want of jurisdiction ratione materia.
The legal effect of our judgment under the pleadings would be to maintain or to cancel the contract complained of, and could not therefore affect either party in a sum exceeding two thousand dollars, exclusive of interests and costs.
Defendant’s claim against the insolvents could not be involved in its intrinsic merits in any judgment which could he rendered in this suit. His security alone, not exceeding two thousand dollars, could he wrested from him in the event of the reversal of the judgment appealed from.
It follows, therefore, that the matter in dispute does not amount to the lower limit of our jurisdiction.
The appeal herein taken is, therefore, dismissed at appellant’s costs.